Birdsong, Chief Judge,
concurring specially.
I agree with the majority that so long as the holding of GEICO v. Dickey, 255 Ga. 661, 663 (340 SE2d 595), is extant, we should follow its literal meaning, i.e., “if the exclusion were broader than the tort immunity of this state, the exclusion would be against public policy.” It is not contested that the insured’s tort liability in the instant appeal exists, and the policy “exclusion [is] broader than the tort immunity of the state.” Accordingly, I am constrained to follow Dickey, even though I doubt its viability in light of Southern Guaranty Ins. Co. v. Preferred Risk Mut. Ins. Co., 257 Ga. 355 (359 SE2d 665), which reversed Preferred Risk Mut. Ins. Co. v. Southern Guaranty Ins. Co., 181 Ga. App. 688 (353 SE2d 590), which appears to hold the same thing as this opinion. Accordingly, I concur with the result reached.